DETAILED ACTION
	This action is in response to the Response to Election/Restriction filed 5/18/22. Currently, claims 32-51 are pending in the application. Claims 38-51 are withdrawn and not examined at this point. Claims 1-31 are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species I, claims 32-37 in the reply filed on 5/18/22 is acknowledged.  The traversal is on the ground(s) that the claims of Species I and III are very similar in nature, and could readily be searched and examined together.  This is not found persuasive because the claims to the different species recite the mutually exclusive characteristics of such species (for instance, Species I requires the bracket being rigid under stress and the brace being embodied as a resilient element, while Species III provides that the brace can be bent at an angle in a lateral direction relative to the contact limb) and as a result, the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 38-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/18/22.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/695,137, filed on 10/29/12.

Claim Objections
Claim 32 is objected to because of the following informalities:  claim 32 recites “a contact limb extending vertically from the support limb,” “the brace is bent at an angle in a medial direction relative to the contact limb” and an attachment apparatus “configured to connect an upper end of the brace to the lower leg,” which are claim limitations lacking proper antecedent basis in the specification. This is NOT an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  claim 32 recites the brace being configured to “correct knee malalignment,” which is a claim limitation lacking proper antecedent basis in the specification. This is NOT an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error. Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), all recitations of “the knee” should be amended to recite ---the knee of the person---.  Appropriate correction is required.
Claims 32 and 36 are objected to because of the following informalities:  in order to improve the clarity of the claim(s), all recitations of “the lower leg” should be amended to recite ---the lower leg of the person---.  Appropriate correction is required.
Claims 33, 34 and 37 are objected to because of the following informalities:  claims 33, 34 and 37 recite “a tread surface,” which is a claim limitation lacking proper antecedent basis in the specification. This is NOT an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error. Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  claim 34 recites “a support surface,” which is a claim limitation lacking proper antecedent basis in the specification. This is NOT an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error. Appropriate correction is required.
Claim 37 is objected to because of the following informalities:  claim 37 recites that the support limb functions to “maintain an angle” between the support limb and a tread surface, which is a claim limitation lacking proper antecedent basis in the specification. This is NOT an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “support apparatus” and “attachment apparatus” in claim 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 32 recites the rotary joint being “in contact on the foot.” No support is provided for this claim limitation in Applicant’s specification as original filed. Applicant’s specification as originally filed provides absolutely no disclosure of the rotary joint (5) being in contact with the user’s foot, as claimed. Claims 33-37 depend on claim 32 and therefore, include the same error.
Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 34 recites “the support limb enables at least one of an elastic deformation and an elastic roll-over of the support surface during walking.” No support is provided for this claim limitation in Applicant’s specification as original filed. There is absolutely no discussion in Applicant’s original specification of elastic deformation and/or elastic roll-over of the support surface.
Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 37 recites that “the support limb is designed to horizontally support the foot.” No support is provided for this claim limitation in Applicant’s specification as original filed. Applicant’s specification only teaches the support limb (2) providing “substantially horizontal support” (see [0009] of the publication of the present application), and not being exactly horizontal as claimed. Further, Applicant’s Figure 1 clearly teaches that the support limb (2) is not exactly horizontal as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 32 recites the limitation "the frontal plane" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 33-37 depend on claim 32 and therefore, include the same error.
Claim 32 limitation “support apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 33-37 depend on claim 32 and therefore, include the same error.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 32 limitation “attachment apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 33-37 depend on claim 32 and therefore, include the same error.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 32, 33 and 35-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shlomovitz (US 2008/0300525) in view of Klopf (US 5,830,166).
In regards to claim 32, Shlomovitz teaches in Figures 8, 9 and 11 a support apparatus (elongate-member-fastener 120 and foot-support 110), formed in an L-shaped fashion (shown in Figure 11 to have an L-shape; further, [0110] teaches that “elongate-member-fastener(s) 120 may include a connector 150 that may include a base 151 that may be integrally formed with a protruding plate 152;” Figure 9 clearly teaches the base 151 and foot-support 110 being connected to protruding plate 152 to form an L-shape) in the frontal plane (as shown in Figure 11), the support apparatus (elongate-member-fastener 120 and foot-support 110) including a support limb (foot-support 110), which is configured to engage below a foot of a person (Figures 5-8 teach the foot-support 110 being positioned below a person’s foot in use), a contact limb (protruding plate 152) extending vertically from (as shown in Figure 9) the support limb (foot-support 110), and a bracket (base 151), which is rigid under stress ([0096] teaches that the elongate-member-fastener 120 (which is taught in [0110] to include base 151) is “substantially rigid”) and is formed at a transition from (Figure 9 teaches the base 151 being positioned between protruding plate 152 and foot-support 110) the support limb (foot-support 110) to the contact limb (protruding plate 152); a brace (elongate member 130) configured to be arranged in contact with a side of the lower leg (Figure 11 teaches the elongate member 130 being positioned such that it can contact the side of the person’s lower leg, depending on the size/shape of the individual person’s lower leg) and configured to exert a torque (moment M4) on the lower leg (Figure 8 and [0109] teaches the “elongate member 130 may exert, for example, the moment M4 [a moment being a torque] on the heel portion 111 of foot-support 110” and that the moment M4 applied to the user’s lower leg via AFO device 100 “assists the patient in performing the toe-off phase without dragging drop foot 200 along floor 400;” see also Figure 8) to correct knee malalignment (taught in [0014] to correct knee crouch, which is a knee malalignment), wherein the brace (elongate member 130) is embodied as a resilient element ([0099] teaches “the elongate member 130 may be made out of, for example, a resilient steel material”), the brace (elongate member 130) is bent at an angle in a medial direction (the bend being identified with an arrow in the annotated copy of Figure 11 provided below; it is clear that the bend redirects the material of the elongate member 130 such that a length of the elongate member 130 extends medially inward, toward the midline of the user’s body in use) relative to the contact limb (protruding plate 152), and the torque (moment M4) results from a preset pretension (inasmuch as the tension of the resilient material forming elongate member 130 was contemplated and set during the design process of the device) of the resilient element ([0099] teaches “the elongate member 130 may be made out of, for example, a resilient steel material”) relative to the lower leg (see [0109]); an attachment apparatus (lower-leg-holder 140) configured to connect (as shown in Figure 3) an upper end (top end, as shown in Figure 11) of the brace (elongate member 130) to the lower leg of the person below the knee ([0095] teaches “the patient may secure the AFO device 100 to his/her lower leg 210 by means of a lower-leg-holder 140;” [0011] defines the “lower leg” to be “part of the leg between the knee and the foot”); wherein the preset pretension (inasmuch as the tension of the resilient material forming elongate member 130 was contemplated and set during the design process of the device) of the resilient element ([0099] teaches “the elongate member 130 may be made out of, for example, a resilient steel material”) is configured to exert a corrective force acting only on the lower leg at a location below the knee (Figure 8 and [0109] teaches the “elongate member 130 may exert, for example, the moment M4 on the heel portion 111 of foot-support 110” and that the moment M4 applied to the user’s lower leg via AFO device 100 “assists the patient in performing the toe-off phase without dragging drop foot 200 along floor 400;” see also Figure 8).

    PNG
    media_image1.png
    811
    463
    media_image1.png
    Greyscale

Shlomovitz does not teach a rotary joint connected between the brace and the support apparatus and configured to be arranged approximately level with an ankle joint of the person and in contact on the foot to allow movement of the person’s ankle joint.
However, Klopf teaches in the abstract, Figure 1 and column 1, lines 45-56 an analogous device with a rotary joint (hinge 3) connected between the brace (1) and the support apparatus (8) and configured to be arranged approximately level with an ankle joint of the person (at the level of the ankle) and in contact on the foot to allow movement of the person’s ankle joint (upward and downward movement is of the foot is permitted such that there is upward movement of the toes).  
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the device taught by Shlomovitz such that it includes a rotary joint connected between the brace and the support apparatus and configured to be arranged approximately level with an ankle joint of the person and in contact on the foot to allow movement of the person’s ankle joint as taught by Klopf because this element is known to act to raise the front of the foot, as Klopf teaches in the abstract and column 1, lines 53-56.  Since the device of Shlomovitz is to be used to assist people suffering from drop foot condition (see the abstract and [0001] of Shlomovitz), such a modification would be beneficial to provide an additional assistance to a user with drop foot.
In regards to claim 33, Shlomovitz and Klopf teach the apparatus of claim 32. Shlomovitz teaches in Figures 6 and 11 that the support limb (foot-support 110) is formed with a support surface (bottom surface of foot-support 110) or with central support points in a direction of (Figure 6 teaches the foot-support 110 extending horizontally like floor 400) a tread surface (floor 400) against which the support limb (foot-support 110) is supported when a load is applied by a weight of the person (as shown in Figure 6).
In regards to claim 35, Shlomovitz and Klopf teach the apparatus of claim 32. Shlomovitz teaches in Figure 11 that the brace (elongate member 130) has tubes (Figure 11 teaches multiple tube segments that are joined to form elongate member 130) which are bent in a shaping manner (Figure 11 teaches the tube segments forming elongate member 130 being bent) and which include two free tube ends (top and bottom ends of the elongate member 130; see Figure 11) that enter holders (tubes through which the top and bottom ends of the elongate member 130 are secured, as shown in Figure 11).
In regards to claim 36, Shlomovitz and Klopf teach the apparatus of claim 32. Shlomovitz as modified by Klopf teaches that the brace (elongate member 130) has a concave curvature (as defined in the annotated copy of Figure 11 provided below) above the rotary joint (of Klopf, which was modified to be positioned between the brace and the support apparatus), which concave curvature (as defined in the annotated copy of Figure 11 provided below) merges into (as shown in Figure 11) a convex curvature (as defined in the annotated copy of Figure 11 provided below) configured to match a sural shape of the lower leg (inasmuch as the curvature(s) correspond to the shape of a person’s calf, which is part of the lower leg).

    PNG
    media_image2.png
    807
    496
    media_image2.png
    Greyscale

In regards to claim 37, Shlomovitz and Klopf teach the apparatus of claim 32. Shlomovitz teaches in Figures 6 and 11 that the support limb (foot-support 110) is designed to horizontally support the foot (Figure 6 teaches the foot-support 110 extending horizontally and supporting the person’s foot thereon) and maintain an angle between (inasmuch as the angle between the foot-support 110 and floor 400 remains the same when the person remains stationary in the position shown in Figure 6) the support limb (foot-support 110) and a tread surface (floor 400) against which the support limb (foot-support 110) is supported when a load is applied by a weight of the person (as shown in Figure 6).

Claim 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shlomovitz (US 2008/0300525), in view of Klopf (US 5,830,166) and further in view of Guenther (US 2010/0101118).
In regards to claim 34, Shlomovitz and Klopf teach the apparatus of claim 32. Shlomovitz teaches in Figures 6 and 11 that the support limb (foot-support 110) includes a support surface (bottom surface of foot-support 110) arranged facing (as shown in Figure 6) a tread surface (floor 400) against which the support limb (foot-support 110) is supported when a load is applied by a weight of the person (as shown in Figure 6). 
Shlomovitz teaches in [0093] that the support limb (foot-support 110) “may be made out of a composite material, e.g., as known in the art, or of any other suitable material.”
Shlomovitz and Klopf do not teach that the support limb enables at least one of an elastic deformation and an elastic roll-over of the support surface during walking.
However, Guenther teaches in Figures 1 and 2 an analogous device wherein the support limb (foot-side end portion 16 accommodated in a sole 18; taught in [0005]) enables at least one of an elastic deformation and an elastic roll-over of the support surface during walking ([0005] teaches the foot-side end portion 16 being part of resilient support 12; thus, it is clear that the foot-side end portion 16 is made of resilient material; the resilient material of foot-side end portion 16 is capable of elastically deforming and/or rolling-over the support surface during walking).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the support limb of Shlomovitz as modified by Klopf such that the support limb enables at least one of an elastic deformation and an elastic roll-over of the support surface during walking as taught by Guenther because this element is known to enable the material of the support limb to excel “with minimum weight, by an excellent flexural rigidity and high fatigue resistance,” as Guenther teaches in [0030].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andrews (US 2,847,991)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        10/20/2022